Van Vorst, J.
The plaintiff asks to be restored to his membership in the defendant’s society, from which he insists he has been illegally expelled.
The expulsion took place in July, 1875, more than six years before the commencement of this action.
If the plaintiff has any rights in the premises, he seems to have slept an unusually long time before invoking judicial aid for their enforcement and for his restoration, through a direct proceeding. Such seeming acquiescence in his expulsion is of itself unfavorable to plaintiff’s present action.
If any wrong or injustice has been done him, through the *448action of his associates, it is reason ible to suppose that he would have promptly moved in the direction of being reinstated to his lost rights and privileges. It appears, however, that in the year 1878 the plaintiff commenced an action in the district court of the fourth judicial district, before justice Dinkel, for the recovery of a weekly allowance from the defendant’s society. His claim embraced a period before his alleged expulsion, and extending beyond it. Among the defenses interposed to his right to recovery, was that of the plaintiff’s expulsion in July, 1875. The justice rendered a judgment in the plaintiff’s favor for weekly allowances up to the date of his expulsion, and rejected his claim after that period. The record of the plaintiff’s expulsion was given in evidence before the justice, and other evidence was also given touching the regularity of the expulsion under the rules of the society. Justice Dinkel, who was examined as a witness upon the trial, of this action, testified that the subject, as to whether the plaintiff was properly expelled, was perhaps the only question that was tried before him, and that he decided that the lodge had complied with the by-laws in the proceedings for the expulsion. The plaintiff could doubtless have avoided a decision of his case in this particular by justice Dinkel, had he limited his claim before him up to the time of the alleged expulsion, and could then have properly invoked the aid of a court of equity to annul the record of his expulsion, if he had sufficient cause therefor, but by including in his claim for weekly allowances a period beyond -his expulsion, and by submitting the question of its regularity to the decision of the justice, his only remaining remedy is by an appeal from the judgment of justice Dinkel.
The .defendant would have been concluded by the judgment, if the decision had been adverse to it, as the plaintiff is now held to be. Upon the application of the principle that when a matter is regularly determined, in whatever form, by a competent tribunal, the same is not open to inquiry in any other proceeding between the same parties, the plaintiff’s complaint *449must be dismissed”. It is idle to say that the former adjudication was had in a district court; the parties submitted the subject to the decision of the judge, and are concluded by his determination. Uor is it in point to urge that the present is an action substantially in equity, and that the former adjudications was had in a law court. A judgment at law is conclusive in equity upon the same subject between the same parties. Proceedings for the expulsion of members from bodies, constituted as the defendant is, are commonly regulated by their own laws and rules, which are conclusive upon members, and the courts of equity have no revisory powers over such adjudications, provided they are conducted fairry according to the rules of the society, and when the latter fact is once judicially determined in a legal or equitable controversy between the parties, in which an issue involving the question has been distinctly raised, the door to further inquiry upon that subject should be closed, otherwise the court would be overwhelmed with applications of this character.
And in general it may be said that every presumption is in favor of the fairness of the expulsion of a member, in a proceeding instituted and carried on by fellow members, whose interests would naturally be that the rights of each individual should be sedulously guarded and conserved, as the same measure they apply to others may in the end be administered to themselves. Upon the sole ground, however, that the question has been determined by justice Dinkel, the plaintiff’s complaint is dismissed, with costs.